Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 14-18, 20-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach performing a second CMP process using a second aqueous CMP slurry to remove the liner layer and the diffusion barrier layer from a top surface of the dielectric layer, the second CMP slurry comprising hydrogen peroxide as an oxidizing agent and water, and dissolving water soluble noble metal oxides in the second CMP slurry.
Regarding claim 25, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming titanium hydroperoxide through the oxidation of the titanium or titanium containing alloy of the second diffusion barrier and oxidizing RuO2 into a high valence Ru water soluble compound.
Regarding claim 29, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach performing a second CMP process using a second aqueous CMP slurry to remove the liner layer and the diffusion barrier layer from a top surface of the dielectric layer, the second aqueous CMP slurry comprising hydrogen peroxide as an oxidizing agent and water, and dissolving water soluble ruthenium oxides in the second CMP slurry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816